           Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 1 of 29
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT
                                                                           DATE FILED: 8/20/2021
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
SANCAK DAVARCI and JOSEPH CHAMBERS, :
individually and on behalf of all others similarly             :
situated,                                                      :   20-CV-9224 (VEC)
                                                               :
                                             Plaintiffs,       : OPINION AND ORDER
                                                               :
                                                               :
                           -against-
                                                               :
                                                               :
UBER TECHNOLOGIES, INC.,                                       :
                                                               :
                                             Defendant.        :
-------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

         Plaintiffs Sancak Davarci and Joseph Chambers work in New York State as drivers for

the rideshare company Uber Technologies, Inc. (“Uber”). In November 2020, Plaintiffs,

individually and on behalf of a class of all others who work or have worked as Uber drivers in

New York, sued Uber alleging that Uber misclassifies its drivers as independent contractors

instead of employees. As a result, Uber has, according to Plaintiffs, violated the New York

Labor Law (“NYLL”).

         On December 11, 2020, Uber filed a motion pursuant to the Federal Arbitration Act

(“FAA”), 9 U.S.C. § 1 et seq., to compel individual arbitration of Plaintiffs’ claims and to strike

Plaintiffs’ class allegations. See Notice of Mot., Dkt. 13. 1 Plaintiffs have opposed Uber’s

motion. 2 The critical issue in dispute is whether Uber drivers fall under the exemption to the




1
         In the alternative, Uber seeks to compel arbitration pursuant to New York CPLR § 7501 et seq.. See Notice
of Mot. at 1.
2
          Both parties also have filed several notices of supplemental authority — or responses to such notices — to
call the Court’s attention to relevant decisions on the same or similar issues. See Dkts. 24, 25, 26, 27, 28, 29, 30, 31,
32, 33.

                                                           1
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 2 of 29




FAA for employment contracts of workers “engaged in foreign or interstate commerce.” 3 9

U.S.C. § 1. As the so-called gig economy has exploded in recent years, a growing number of

courts has considered this precise issue. A consensus has seemingly begun to develop that

rideshare drivers are not exempt from the FAA, although recently a handful of courts have

disagreed.

        For the reasons set forth below, the Court agrees with the majority of courts to consider

this issue: Uber drivers, as a class, are not engaged in interstate commerce and their employment

contracts are, therefore, not exempted from the FAA by Section 1’s residual clause.

Accordingly, Uber’s motion to compel arbitration is GRANTED, and this case is STAYED

pending arbitration.

                                              BACKGROUND 4

        Uber operates a ridesharing platform that matches individuals in need of a ride with

drivers willing to transport them to their destination. Am. Compl. ¶¶ 9–10, Dkt. 12; Declaration

of Brad Rosenthal (“Rosenthal Decl.”) ¶¶ 4–5, Dkt. 15. In order to access the Uber ridesharing

platform, both riders and drivers must download and use Uber’s mobile application, which

allows riders and drivers to connect based on location. Rosenthal Decl. ¶ 6; Am. Compl. ¶ 10.

Drivers are further required to register with a unique username and password, linked to the

driver’s email account, and to consent to one or more agreements with Uber. 5 Rosenthal Decl.

¶¶ 7–8, 11; see also Am. Compl. ¶ 13.


3
         The Court will refer to the exemption for workers engaged in foreign or interstate commerce as Section 1’s
“residual clause” or “residual category.” See, e.g., Wallace v. Grubhub Holdings, Inc., 970 F.3d 798, 800 (7th Cir.
2020); Waithaka v. Amazon.com, Inc., 966 F.3d 10, 16 (1st Cir. 2020).
4
        The facts set forth below are taken from the parties’ pleadings and declarations submitted in connection
with Uber’s motion. See Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir. 2017).
5
         A driver’s location determines the specific Uber affiliate with which he or she contracts. See Rosenthal
Decl. ¶¶ 9–10 (stating that New York City-based drivers sign an agreement with Uber USA, LLC (or Uber Logistik,

                                                         2
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 3 of 29




        The most recent driver access agreement is the “Uber Platform Access Agreement,”

which has been in effect since January 6, 2020 (“January 2020 PAA”). Rosenthal Decl. ¶ 11.

Drivers can access the January 2020 PAA through the Uber mobile application, from a computer

web browser, or by printing a physical copy. Id. ¶ 12. Drivers must confirm that they have read

and agree to the terms of the PAA two times, on two separate screens, in order to access the Uber

mobile application — and thereby be able to work as an Uber driver. Id. ¶¶ 12–13; Ex. A, Dkt.

15-1; Ex. B, Dkt. 15-2.

        The January 2020 PAA contains an arbitration provision, which provides, in relevant

part:

                          (a) This Arbitration Provision is a contract governed by the Federal
                 Arbitration Act, 9 U.S.C. § 1 et seq.[,] and evidences a transaction involving
                 commerce, and you agree that this is not a contract of employment involving
                 any class of workers engaged in foreign or interstate commerce within the
                 meaning of Section 1 of the Federal Arbitration Act. If notwithstanding the
                 foregoing, the Federal Arbitration Act does not apply to this Arbitration
                 Provision, the law pertaining to arbitration agreements of the state where
                 you reside when you entered into this Agreement shall apply. Except as it
                 otherwise provides, this Arbitration Provision applies to any legal dispute,
                 past, present or future, arising out of or related to your relationship with us
                 or relationship with any of our agents, . . . subsidiaries or parent companies
                 (each of which may enforce this Arbitration Provision as third party
                 beneficiaries), and termination of that relationship, and survives after the
                 relationship terminates.

                         (b) This Arbitration Provision applies to all claims whether brought
                 by you or us, except as provided below. This Arbitration Provision requires
                 all such claims to be resolved only by an arbitrator through final and binding
                 individual arbitration and not by way of court or jury trial. Except as
                 provided below regarding the Class Action Waiver and Representative
                 Action Waiver, such disputes include without limitation disputes arising out
                 of or relating to interpretation or application of this Arbitration Provision,
                 including the formation, scope, enforceability, waiver, applicability,


LLC, prior to December 2015), and all other New York State-based drivers sign an agreement with Rasier-NY,
LLC, all of which are wholly-owned subsidiaries of Uber). For purposes of this Opinion, the precise entity with
which Plaintiffs signed an agreement is irrelevant, as the operative arbitration provision in both Plaintiffs’
agreements is identical, save for the paragraph number. Def. Mem. at 3 n.8, Dkt. 14; see also Rosenthal Decl., Ex D
§ 14.1; Ex. F § 13.1.

                                                        3
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 4 of 29




                 revocability or validity of this Arbitration Provision or any portion of this
                 Arbitration Provision.

                          (c) Except as it otherwise provides, this Arbitration Provision also
                 applies, without limitation, to disputes between you and us, or between you
                 and any other entity or individual, arising out of or related to your
                 application for and use of an account to use our Platform and Driver App as
                 a driver, . . . the nature of your relationship with us (including, but not
                 limited to, any claim that you are our employee), . . . unfair competition,
                 compensation, minimum wage, expense reimbursement, overtime, breaks
                 and rest periods, and claims arising under the . . . Fair Labor Standards Act,
                 . . . federal, state or local statutes or regulations addressing the same or
                 similar subject matters . . . .

Id. at Ex D § 14.1; Ex. F § 13.1.

        The January 2020 PAA also contains a “Class Action Waiver,” which provides

that Uber and all driver-signatories to the agreement “agree to bring any dispute in

arbitration on an individual basis only, and not on a class or collective basis on behalf of

others.” Id. at Ex D § 14.4; Ex. F § 13.4. 6

        Notwithstanding the above, the January 2020 PAA sets forth a procedure by which a

driver could opt out of the arbitration provision. A disclosure at the beginning of the arbitration

provision states, in bold, all-caps text, “YOU MAY CHOOSE TO OPT OUT OF THIS

ARBITRATION PROVISION BY FOLLOWING THE BELOW INSTRUCTIONS.” Id. at

Ex. D § 14; Ex. F § 13. The January 2020 PAA also includes a standalone section detailing the

process by which drivers can opt out of the arbitration provision:

                 Agreeing to this Arbitration Provision is not a mandatory condition of your
                 contractual relationship with us. If you do not want to be subject to this
                 Arbitration Provision, you may opt out of this Arbitration Provision . . . .
                 To do so, within 30 days of the date that this Agreement is electronically
                 accepted by you, you must send an electronic email from the email address
                 associated with your driver account to optout@uber.com, stating your intent
                 to opt out of this Arbitration Provision, as well as your name, the phone


6
         The January 2020 PAA contains an analogous provision prohibiting driver-signatories from participating in
representative actions. See Rosenthal Decl., Ex D. § 14.5; Ex. F § 13.5.

                                                        4
           Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 5 of 29




                  number associated with your driver account, and the city in which you
                  reside.

Id. at Ex D § 14.8; Ex. F § 13.8.

         Sancak Davarci began working as an Uber driver in 2013.7 Declaration of Sancak

Davarci (“Davarci Decl.”) ¶ 4, Dkt. 20-1, Ex. A. Davarci accepted the January 2020 PAA on or

around January 8, 2020. 8 See Rosenthal Decl. ¶ 18; Davarci Decl. ¶ 10; see also Dkt. 15-5.

According to Davarci, he “regularly transported passengers from New York into neighboring

states, such as New Jersey and Connecticut” while working as an Uber driver. Davarci Decl. ¶ 6.

Davarci estimates that up to 25% of his trips involved transporting passengers from New York

into neighboring states and up to 30% of his trips involved transporting passengers to airports,

bus stations, and train stations. Id. ¶¶ 7–8. According to Uber, approximately 5.46% of

Davarci’s trips began in a different state from which they ended, and Davarci’s average trip

distance across all completed trips was approximately 5.91 miles with an average trip duration of

19.25 minutes. Declaration of Juan Manuel Contreras (“Contreras Decl.”) ¶ 5, Dkt. 16.

         Joseph Chambers began working as an Uber driver in 2017. Declaration of Joseph

Chambers (“Chambers Decl.”) ¶ 4, Dkt. 20-1, Ex. B; Rosenthal Decl. ¶ 20. Chambers accepted

the January 2020 PAA on or around January 9, 2020. Rosenthal Decl. ¶ 21; see also Dkt. 15-7.

Chambers estimates that he “occasionally transported passengers from New York into

Pennsylvania” and that he also “occasionally transported passengers . . . across the United States-


7
        Contrary to Davarci’s account, according to Uber, the earliest records of Davarci’s work for Uber are from
December 2015. See Rosenthal Decl. § 14. Because Davarci’s start date is irrelevant to this motion, and the Court
must construe all facts in the light most favorable to the non-moving party, the Court accepts, for purposes of this
motion, Davarci’s account of when he began working as an Uber driver.
8
          To the extent Davarci sought to call into question whether he did in fact agree to arbitrate his claims against
Uber by stating in his declaration that he exercised his option to opt out of the arbitration provision in his contractual
agreement with Uber on December 16, 2019, see Davarci Decl. ¶ 9, approximately one month before he signed the
January 2020 PAA, see id. ¶ 10, the Court deems the argument abandoned; Plaintiffs failed to raise the issue in their
brief in opposition to Uber’s motion, which expressly addressed this issue.

                                                            5
           Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 6 of 29




Canada border.” Chambers Decl. ¶¶ 6–7. According to Chambers, at least 2% of his trips

involved transporting passengers to airports, bus stations, and train stations, which amounted to

thousands of trips. Id. ¶¶ 8–9. According to Uber, approximately 0.08% of Chambers’ trips

began in a different state from which they ended, and Chambers’ average trip distance across all

completed trips was 6.78 miles with an average trip duration of 14.01 minutes. Contreras Decl. ¶

6.

          According to Uber’s internal data, nationwide, 2.5% of all trips booked on the Uber app

between 2015 and 2019 started and ended in different states. Id. ¶ 4. Based on a statistically

representative random sample, Uber estimates that the average distance for all trips in the same

period was 6.1 miles and that the average duration was 16.6 minutes; those figures increased to

13.5 miles and 30.0 minutes for interstate trips during the same period. See id.

          Plaintiffs commenced this suit on November 3, 2020. See Compl., Dkt. 1. Plaintiffs

allege that Uber has misclassified its drivers as independent contractors as opposed to employees

in violation of the NYLL. Am. Compl. ¶ 2. On December 11, 2020, Uber moved to compel

arbitration, strike Plaintiffs’ class allegations, and stay this action pending the completion of

arbitration. See Notice of Mot. at 1.

                                            DISCUSSION

     I.      Legal Standard

          A. The Federal Arbitration Act

          Pursuant to Section 2 of the FAA, “agreements to arbitrate [are] ‘valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.’” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 336 (2011) (quoting 9 U.S.C. § 2).

The FAA sets forth “a liberal federal policy favoring arbitration agreements.” Epic Sys. Corp. v.

Lewis, 138 S. Ct. 1612, 1621 (2018) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.
                                                   6
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 7 of 29




Corp., 460 U.S. 1, 24 (1983)). Because of the “emphatic federal policy in favor of arbitral

dispute resolution,” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,

631 (1985), “questions of arbitrability must be addressed with a healthy regard for the federal

policy favoring arbitration,” and “any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration,” Moses H. Cone, 460 U.S. at 24–25.

         Notwithstanding the wide net cast by the FAA, although “a court’s authority under the

[FAA] to compel arbitration may be considerable, it isn’t unconditional”; it is clear that “this

authority doesn’t extend to all private contracts, no matter how emphatically they may express a

preference for arbitration.” New Prime Inc. v. Oliveira, 139 S. Ct. 532, 537 (2019). Pursuant to

Section 1 of the FAA, among those contracts “exclude[d] from the Act’s coverage [are]

‘contracts of employment of seamen, railroad employees, or any other class of workers engaged

in foreign or interstate commerce.’” Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 109 (2001)

(quoting 9 U.S.C. § 1). In construing Section 1’s residual clause, the Supreme Court in Circuit

City “applied the statutory canon of ejusdem generis to hold that the residual category should be

construed as ‘embrac[ing] only objects similar in nature to those objects enumerated by the

preceding specific words’—i.e., seamen and railroad workers.” Islam v. Lyft, No. 20-CV-3004,

2021 WL 871417, at *2 (S.D.N.Y. Mar. 9, 2021) (quoting Circuit City, 532 U.S. at 114–15).

The Circuit City Court also determined that the phrase “engaged in” interstate commerce, as

used in Section 1, must be construed more narrowly than other “modifiers” Congress applies to

the word “commerce,” such as “involving” or “affecting.” 9 Circuit City, 532 U.S. at 115. As a


9
         The Supreme Court’s discussion of Sections 1 and 2 of the FAA in Circuit City renders the argument
proffered in footnote 14 of Plaintiffs’ brief not only absurd but also outright misleading. See Pls. Opp. at 12 n.14,
Dkt. 20 (arguing that if Uber drivers are not engaged in interstate commerce within the meaning of Section 1, then
the FAA does not apply at all, because Section 2 only applies to contracts involving or affecting interstate
commerce). Plaintiffs’ counsel is warned that, on more than one occasion, its papers tread awfully close to violating
ABA Model Rule of Professional Conduct 3.3(a)(2) by intentionally ignoring directly contradictory, binding
precedent.

                                                         7
           Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 8 of 29




result, the Court limited the scope of the residual clause to transportation workers engaged in

interstate commerce, which, it indicated, comports with “Congress’ demonstrated concern with

transportation workers and their necessary role in the free flow of goods.” Id. at 119, 121. The

authority and responsibility rests with the district court to “decide for itself whether § 1’s

‘contracts of employment’ exclusion applies before ordering arbitration.” New Prime, 139 S. Ct.

at 537.

          B. Legal Standard on a Motion to Compel Arbitration

          In evaluating a motion to compel arbitration, a district court applies a “standard similar to

that applicable for a motion for summary judgment.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175

(2d Cir. 2003); see also Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir. 2017). 10 Summary

judgment is appropriate when “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “The summary judgment

standard requires a court to consider all relevant, admissible evidence submitted by the parties

and contained in pleadings, depositions, answers to interrogatories, and admissions on file,

together with . . . affidavits,” with the court drawing “all reasonable inferences in favor of the

non-moving party.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016) (cleaned


10
          Although not raised by the parties, recent case law seems to suggest some disagreement concerning the
appropriate standard to apply on a pre-discovery motion to compel arbitration, especially in the context of whether
rideshare drivers are included within Section 1’s residual clause. In Singh v. Uber Technologies Inc., the Third
Circuit stated that “where the issue of whether the residual clause of § 1 of the FAA applies arises in a motion to
compel arbitration, the motion to dismiss standard applies if the complaint and incorporated documents provide a
sufficient factual basis for deciding the issue.” 939 F.3d 210, 218 (3d Cir. 2019). At least one court in this district
has cited approvingly to Singh in describing the standard applicable on an analogous motion. See Aleksanian v.
Uber Techs., Inc., No. 19-CV-10308, 2021 WL 860127, at *4 (S.D.N.Y. Mar. 8, 2021). This Court, however, is
unaware of any in-circuit precedent consistent with Singh. In any event, were the Court to consider only Plaintiffs’
complaint, and documents incorporated by reference, and accept all facts asserted therein as true, the Court would
reach the same conclusion as it does after considering the parties’ declarations and applying the summary judgment
standard. See Osvatics v. Lyft, Inc., No. 20-CV-1426, 2021 WL 1601114, at *5 n.3 (D.D.C. Apr. 22, 2021)
(deeming Singh inapplicable in the D.C. Circuit but determining that the result would be the same under either the
motion to dismiss or summary judgment standard).

                                                           8
            Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 9 of 29




up); see also BS Sun Shipping Monrovia v. Citgo Petroleum Corp., No. 06-CV-839, 2006 WL

2265041, at *3 n.6 (S.D.N.Y. Aug. 8, 2006) (stating that it is “proper (and in fact necessary) to

consider . . . extrinsic evidence when faced with a motion to compel arbitration” (citing Sphere

Drake Ins. Ltd. v. Clarendon Nat’l Ins. Co., 263 F.3d 26, 32–33 (2d Cir. 2001))).

           "The Second Circuit has established a two-part test for determining arbitrability of claims

not involving federal statutes: (1) whether the parties agreed to arbitrate disputes at all; and (2)

whether the dispute at issue comes within the scope of the arbitration agreement.” ACE Cap. Re

Overseas Ltd. v. Cent. United Life Ins. Co., 307 F.3d 24, 28 (2d Cir. 2002). In interpreting an

arbitration agreement, “due regard must be given to the federal policy favoring arbitration, and

ambiguities as to the scope of the arbitration clause itself [must be] resolved in favor of

arbitration.” Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 62 (1995) (cleaned

up).

     II.      Plaintiffs Are Not Exempted from the FAA by Section 1
           The sole issue for the Court to consider under the FAA is whether Uber drivers fall

within the exemption set forth in Section 1, which states that “nothing herein contained shall

apply to contracts of employment of seamen, railroad employees, or any other class of workers

engaged in foreign or interstate commerce.” 11 9 U.S.C. § 1 (emphasis added). The majority of


11
          In its opening brief, Uber sought to convince the Court that the FAA applies to the arbitration provision at
issue, that the class-action waiver is valid and enforceable, and that the parties reserved all other issues, including
questions of arbitrability, for arbitration. See Def. Mem. at 6–8, 15–19 (“Because the FAA governs this dispute, the
Class Action Waiver is enforceable, and because the Arbitration Provision includes a delegation clause for all other
issues, there is no other work for the Court to do but compel arbitration.”). Alternatively, Uber argued that the
arbitration provision covers the dispute raised by Plaintiffs’ claims. See id. at 19–21. In response, Plaintiffs failed
to address or oppose any of those arguments, framing the issue as solely whether Plaintiffs, and the purported class
they seek to represent, are exempt from the FAA pursuant to Section 1. Accordingly, having found that Uber
drivers are not exempt under Section 1, the Court deems Plaintiffs to have conceded the applicability and impact of
the FAA to Plaintiffs’ claims, including the class-action waiver contained in the arbitration agreement. Cf. Jackson
v. Fed. Express, 766 F.3d 189, 194–95 (2d Cir. 2014) (holding that “a partial response arguing that summary
judgment should be denied as to some claims while not mentioning others may be deemed an abandonment of the
unmentioned claims”). The Court will therefore compel arbitration on an individual basis and strike Plaintiffs’ class
allegations. See Aleksanian, 2021 WL 860127, at *9 (compelling arbitration where plaintiffs did not dispute that

                                                           9
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 10 of 29




courts to consider this issue have held that rideshare drivers — including those working for Uber

and its primary competitor Lyft — are not covered by the residual clause; that is, they are not

exempt from the FAA as a class of transportation workers engaged in interstate commerce. See,

e.g., Capriole v. Uber Techs., Inc., No. 20-16030, 2021 WL 3282092 (9th Cir. Aug. 2, 2021);

Osvatics v. Lyft, Inc., No. 20-CV-1426, 2021 WL 1601114 (D.D.C. Apr. 22, 2021); Aleksanian

v. Uber Techs., Inc., No. 19-CV-10308, 2021 WL 860127 (S.D.N.Y. Mar. 8, 2021); Hinson v.

Lyft, Inc., No. 20-CV-2209, 2021 WL 838411 (N.D. Ga. Feb. 26, 2021); Tyler v. Uber Techs.,

Inc., No. 19-CV-3492, 2020 WL 5569948 (D.D.C. Sept. 17, 2020); Rogers v. Lyft, Inc., 452 F.

Supp. 3d 904 (N.D. Cal. 2020); Heller v. Rasier, LLC, 2020 WL 413243 (C.D. Cal. Jan. 7,

2020); see also In re Grice, 974 F.3d 950, 954 (9th Cir. 2020) (denying plaintiff’s petition for a

writ of mandamus and holding that district court’s decision that Uber drivers did not fall within

residual clause of Section 1 exemption was not “clearly erroneous as a matter of law”).

         In fact, Plaintiffs identify only one court that, prior to March 2021, had bucked the trend

and found rideshare drivers to be “engaged in interstate commerce” as that term is used in

Section 1. 12 See Cunningham v. Lyft, Inc., 450 F. Supp. 3d 37 (D. Mass. 2020). In recent

months, however, two courts in this district have joined Cunningham in adopting the view that

Section 1’s residual clause exempts rideshare drivers from the FAA. See Haider v. Lyft, Inc.,




they accepted the arbitration agreement and that their claims against Uber fell within the scope of the agreement);
Camilo v. Uber Techs., Inc., No. 17-CV-9508, 2018 WL 2464507, at *3 (S.D.N.Y. May 31, 2018) (citing Epic Sys.
Corp., 138 S. Ct. at 1624) (striking class allegations pursuant to a class action waiver in plaintiff’s agreement with
Uber).
12
          A handful of courts have opined on the issue of whether rideshare drivers can fall within Section 1’s
exemption but have ordered additional discovery before reaching a conclusion as to whether the particular plaintiffs
at issue fall within or outside of the exemption. See, e.g., Singh, 939 F.3d at 214; Gonzalez v. Lyft, Inc., No. 19-CV-
20569, 2021 WL 303024, at *6 (D.N.J. Jan. 29, 2021); Sienkaniec v. Uber Techs., Inc., 401 F. Supp. 3d 870, 872–73
(D. Minn. 2019).

                                                          10
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 11 of 29




No. 20-CV-2997, 2021 WL 1226442 (S.D.N.Y. Mar. 31, 2021); Islam, 2021 WL 871417. 13

Notwithstanding some limited, in-district momentum in favor of the minority position, the Court

believes that, in this instance, the majority view is indeed the correct one and holds that Plaintiffs

are not members of a class of transportation workers engaged in interstate commerce.

         A. The Interstate Commerce Exemption Applies to Workers Who Transport
            Passengers

         At the outset, the Court rejects Uber’s threshold argument that Uber drivers are not

included within the Section 1 exemption because they are engaged in the transport of passengers

rather than physical goods. See Def. Mem. at 14–15, Dkt. 14. In support of its position, Uber

relies heavily on dicta from the Supreme Court’s decision in Circuit City, in which the Court

stated that most Courts of Appeals had limited the exemption to "transportation workers,”

defined as “those workers ‘actually engaged in the movement of goods in interstate commerce,’”

supporting Congress’s concern with transportation workers’ “necessary role in the free flow of

goods.” Circuit City, 532 U.S. at 112, 121 (emphasis added) (quoting Cole v. Burns Int’l Sec.

Servs., 105 F.3d 1465, 1471 (D.C. Cir. 1997)). According to Uber, the majority of courts post-

Circuit City have relied on those statements from the Supreme Court in holding that the Section

1 exemption applies only to workers who are engaged in interstate commerce through the




13
          Notwithstanding her holding that Lyft drivers as a nationwide class are exempt from the FAA under
Section 1, in Islam, Judge Abrams determined that New York law provided an alternate basis to compel
arbitration. Islam, 2021 WL 871417, at *12–14. Although the Court does not reach the issue of whether New York
law would compel arbitration of Plaintiffs’ claims, the decision in Islam is a strong counter to Plaintiffs’ arguments
that New York courts would not compel arbitration under similar circumstances. See Pls. Opp. at 15 (“[I]n the
absence of the FAA and federal preemption, New York state law would not allow the enforcement of Uber’s
arbitration clause.”). Judge Abrams recently affirmed her position that New York law compels arbitration in
analogous circumstances in denying plaintiff’s motion for reconsideration. See Islam v. Lyft, Inc., No. 20-CV-3004,
2021 WL 2651653, at *2–3 (S.D.N.Y. June 28, 2021).

                                                         11
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 12 of 29




transportation of physical goods, not people. See Def. Mem. at 14–15; see also Def. Reply at 6–

7, Dkt. 21. 14

         Recent case law undercuts Uber’s characterization, however, with a meaningful number

of courts having decided post-Circuit City that the Section 1 exemption covers workers who are

engaged in the transportation of goods and passengers. See, e.g., Singh v. Uber Techs. Inc., 939

F.3d 210, 214 (3d Cir. 2019) 15; Osvatics, 2021 WL 1601114, at *9–10; Rogers, 452 F. Supp. 3d

at 914; see also, e.g., Haider, 2021 WL 1226442, at *3 (stating that an “overwhelming consensus

rejects” the argument that “only those who transport goods are engaged in interstate

commerce”); Islam, 2021 WL 871417, at *11 (“The Court finds Singh and Rogers persuasive on

this point and accordingly adopts the view that the Section One exemption does not distinguish

between the interstate transportation of goods and passengers.”); Cunningham, 450 F. Supp. 3d

at 45 (“[T]he court finds no basis in the statute or in precedent that limits Section 1 to workers




14
          In support, Uber cites to Eastus v. ISS Facility Servs., Inc., 960 F.3d 207 (5th Cir. 2020), and Int’l
Brotherhood of Teamsters Loc. Union No. 50 v. Kienstra Precast, LLC, 702 F.3d 954 (7th Cir. 2012). Def. Mem. at
14. Neither case is particularly persuasive or even relevant to the present dispute. In Eastus, the Fifth Circuit
essentially fell back on its pre-Circuit City case law, finding that the Supreme Court’s decision did not undermine its
approach of treating the Section 1 exemption as applicable only to those transporting goods. See Eastus, 960 F.3d at
210–11 (stating that “the pre–Circuit City transportation-worker standard” in the Fifth Circuit “remain[ed]
operative” because “regardless of the context in which Circuit City used the word ‘goods,’ it did not disapprove of
the [Fifth Circuit’s] standard”). Further, the Eastus court determined that the plaintiff, at best, could be described as
loading and unloading airplanes, which distinguishes her from Uber drivers, who in fact transport passengers across
state lines. See id. at 212 (“Eastus’ duties could at most be construed as loading and unloading airplanes. She was
not engaged in an aircraft’s actual movement in interstate commerce.”). In Kienstra, the Seventh Circuit did not
even address the goods vs. passenger distinction and instead merely quoted the relevant dicta from Circuit City in
helping define Section 1’s residual clause. See Kienstra, 702 F.3d at 956 (quoting Circuit City, 532 U.S. at 112).
15
          In its reply, Uber attempts to distinguish Singh based on the fact that the Third Circuit remanded for further
proceedings. See Def. Reply at 6. The Third Circuit, however, explicitly rejected Uber’s argument that the residual
clause of Section 1 applies only to those who transport goods in interstate commerce, holding that “the residual
clause of § 1 of the FAA may operate to exclude from FAA coverage the contracts of employment of all classes of
transportation workers, so long as they are engaged in interstate commerce, or in work so closely related thereto as
to be in practical effect part of it.” Singh, 939 F.3d at 221–26. The Singh court remanded to the district court
because the record was devoid of any information concerning whether Uber drivers were engaged in interstate
commerce; its legal conclusion concerning the applicability of the residual clause to workers who transport
passengers was undisturbed by its remand for further factual development. See id. at 226.

                                                           12
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 13 of 29




who transport goods and that categorically excludes workers who transport passengers as Lyft

contends.”). 16

         The Court is persuaded that these more recent decisions declining to distinguish between

the interstate transportation of goods and passengers have the better of the argument. There is no

basis in the statutory text to distinguish between transportation workers who transport goods and

those who transport passengers, see Rogers, 452 F. Supp. 3d at 914, nor does the contemporary

meaning of the term “commerce” support such a distinction, Singh, 939 F.3d at 229–30 & n.2

(Porter, J., concurring in part and concurring in the judgment). Heeding the Supreme Court’s

guidance to employ the statutory canon of ejusdem generis in defining the residual clause of

Section 1, “[b]ecause ‘seamen’ and ‘railroad employees’ transport passengers as well as goods, it

seems unlikely that Congress intended to limit the residual clause to workers who transport only

physical goods.” Osvatics, 2021 WL 1601114, at *9 (citing Singh, 939 F.3d at 221; Rogers, 452

F. Supp. 3d at 914). Finally, because the Court in Circuit City considered only whether the

residual clause applies to workers who are not engaged in the transportation industry at all and

“did not have the question of passengers versus cargo before” it, it seems unlikely that the Court

intended its decision to decree out-of-hand that the Section 1 exemption applies only to workers

involved in the transportation of goods; instead, it is far more likely that the Circuit City Court

“simply used ‘goods’ as a convenient shorthand to discuss interstate commerce.” Singh, 939

F.3d at 224 & n.8.


16
          Uber seeks to undercut the analysis in Cunningham by claiming that the court there applied a test
promulgated in Lenz v. Yellow Transp., Inc., 431 F.3d 348 (8th Cir. 2005), which is “inconsistent with Second
Circuit precedent.” Def. Reply at 6–7. Uber ignores the fact that, in Cunningham, the court did not apply the Lenz
test in analyzing whether Section 1’s residual clause covers workers transporting both goods and people, using the
Lenz test only to guide its assessment of whether the plaintiffs were engaged in interstate commerce. See
Cunningham, 450 F. Supp. 3d at 43–45 (discussing passengers vs. goods distinction); id. at 45–47 (assessing
“engaged in interstate commerce” issue). Although this renders Cunningham of little help in analyzing whether
Uber drivers are engaged in interstate commerce, it does not disturb the district court’s reasoned conclusion that the
residual clause covers workers transporting both goods and passengers.

                                                          13
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 14 of 29




         Accordingly, the Court finds that the residual clause of Section 1 of the FAA covers

workers who transport goods and workers who transport passengers in interstate commerce.

         B. Uber Drivers Are Not Engaged in Interstate Commerce Within the Meaning of
            Section 1 17

         Turning to the central issue on this motion, the Court agrees with Uber that Plaintiffs do

not belong to a class of workers engaged in interstate commerce within the meaning of Section

1’s residual clause. To begin, the Court notes its agreement with recent decisions that define the

level of generality of the class of workers at issue as all Uber (or Lyft) drivers nationwide. 18 See,

e.g., Capriole, 2021 WL 3282092, at *6 (“We therefore conclude that we must assess the

relevant ‘class of workers’ here, Uber drivers, at the nationwide level, rather than confine it to

any limited geographic region.”); Aleksanian, 2021 WL 860127, at *7 (concluding that there was

no basis to define the class of workers as “New York City Uber drivers” and stating that “the

majority of cases involving Uber or Lyft define the class as ‘Uber drivers’ or ‘Lyft drivers.’”).


17
         Because the Court concludes that Uber drivers are not engaged in interstate commerce within the meaning
of Section 1, it need not address Uber’s argument that the January 2020 PAA is not a “contract of employment.”
See Def. Mem. at 13. The Court notes, however, that Uber has failed to identify any court that has bought its
argument that the January 2020 PAA is nothing more than a “license agreement” and is not a contract of
employment. See id. To do so, a court would have to determine that Uber’s agreements with its drivers, including
the January 2020 PAA, establish neither an employer-employee relationship nor an independent contractor
relationship, as the Supreme Court has recently made clear that Section 1 of the FAA applies to both equally. See
New Prime, 139 S. Ct. at 543–44 (holding that the FAA covers “agreements to perform work,” including
independent contractor arrangements). Moreover, at least two courts have rejected arguments similar to that put
forth by Uber. See Singh, 939 F.3d at 217 (holding that “New Prime eliminated Uber’s ‘contract of employment’
argument” because Congress used the phrase “in a broad sense to capture any contract for the performance of work
by workers” (quoting New Prime, 139 S. Ct. at 541)); Rogers, 452 F. Supp. 3d at 913 (“New Prime also settled
another aspect of the transportation worker exemption: Although section 1 employs the phrase ‘contracts of
employment,’ that term includes ‘agreements that require independent contractors to perform work.’” (quoting New
Prime, 139 S. Ct. at 539)).
18
         The Court recognizes the “challenging side question” raised by the court in Osvatics whether the proper
definition of the class of workers is all Uber drivers nationwide or “rideshare drivers more generally.” Osvatics,
2021 WL 1601114, at *11 n.8. Although the text of Section 1, which speaks of “seamen” and “railroad employees”
generally, supports consideration of rideshare drivers as a class without respect to individual company affiliations,
here, Plaintiffs assert purportedly meaningful differences between Uber and Lyft. See Pls. Opp. at 7 n.8 (stating that
Lyft has a 100-mile ride limit, but Uber has no such limit, allegedly demonstrating Uber’s involvement in interstate
commerce). Nevertheless, because the result would not be different whether defined as all rideshare drivers
nationwide or just Uber drivers nationwide, the Court will accept Plaintiffs’ argument and define the class as Uber
drivers nationwide.

                                                         14
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 15 of 29




“The FAA embodies a national policy favoring arbitration, and it would be illogical if [Uber]

drivers performing the same work for the same company in different cities were to have

completely different rights and obligations under the FAA merely because of a happenstance of

geography.” Islam, 2021 WL 871417, at *7 (cleaned up). This reading of the Section 1

exemption comports with the Supreme Court’s instruction that “the residual clause should ‘be

controlled and defined by reference to the enumerated categories of workers which are recited

just before it,’” namely “seamen” and “railroad employees,” unbound by geographic limitation.

Osvatics, 2021 WL 1601114, at *10 (quoting Circuit City, 532 U.S. at 115). The parties appear

to agree that this is the proper lens through which to view the issue. See, e.g., Def. Mem. at 12

(referring to the class as “drivers who use the Uber Driver App”) 19; Pls. Opp. at 1, Dkt. 20

(referring to the class as “Uber drivers” generally); see also Pls. Resp. to Def. April 16, 2021

Letter at 1–2, Dkt. 30 (describing the Osvatics court’s decision to define the relevant class of

workers at a nationwide level as a “key holding[]”).

         An important corollary of this conclusion is that the relevant inquiry is not limited to the

experience of the individual Plaintiffs before the Court; in fact, the idiosyncratic patterns of two

Uber drivers in New York State are largely irrelevant to the Court’s analysis. Instead, the Court

focuses its analysis on the overall class of workers to which Plaintiffs belong, i.e., Uber drivers

nationwide. See Aleksanian, 2021 WL 860127, at *6 (“[I]n determining whether the exemption

applies, the question is not whether the individual worker actually engaged in interstate

commerce, but whether the class of workers to which the complaining worker belonged engaged

in interstate commerce.” (internal quotation marks omitted) (quoting Wallace v. Grubhub


19
         Uber argues in even broader strokes, referring often to the class as “personal passenger-transportation
providers.” See, e.g., Def. Mem. at 9. It is unclear whether Uber intends this term to be equivalent to rideshare
drivers writ large or to pull in an even larger circle of workers, such as taxi drivers, but, as discussed above, it is also
irrelevant to the Court’s decision.

                                                            15
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 16 of 29




Holdings, Inc., 970 F.3d 798, 800 (7th Cir. 2020))); Rogers, 452 F. Supp. 3d at 915 (“The

plaintiffs’ personal exploits are relevant only to the extent they indicate the activities performed

by the overall class.”).

        Having properly set the contours of the Court’s analysis, the issue is whether Uber

drivers, as a nationwide class, are engaged in interstate commerce within the meaning of Section

1’s residual clause. The Court begins with the text of the statute. See United States v. Brooker,

976 F.3d 228, 234 (2d Cir. 2020) (“As with most cases of statutory interpretation, we begin with

the text.” (citing Bostock v. Clayton County, 140 S. Ct. 1731, 1737 (2020))). Here, the Supreme

Court’s decision in Circuit City provides a helpful guide to the meaning of the FAA’s Section 1

exemption. See Wallace, 970 F.3d at 800–01. The Section 1 exemption must “be afforded a

narrow construction,” Circuit City, 532 U.S. at 118, and “[t]he wording of § 1 calls for the

application of the maxim of ejusdem generis,” id. at 114, pursuant to which the residual clause

“exempts only workers who are akin to ‘seamen’ and ‘railroad employees,’ a category that the

Court described as ‘transportation workers,’” Wallace, 970 F.3d at 801 (quoting Circuit City,

532 U.S. at 119).

        From this, courts have concluded that transportation workers engaged in interstate

commerce are those for whom “the interstate movement of goods is a central part of the class

members’ job description.” Id.; see also Islam, 2021 WL 871417, at *7 (“[T]o be ‘engaged in’

interstate commerce means to perform work that at its core involves movement across state

lines.”). Engagement in the channels of interstate commerce or transportation of goods or

passengers in the flow of interstate commerce must be a definitional feature of the workers’ job

duties, such that the work of the class can be deemed analogous to that of seamen and railroad

employees, whose occupations center on the transportation of goods or persons in interstate



                                                 16
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 17 of 29




commerce. See Osvatics, 2021 WL 1601114, at *12 (citations omitted). Ultimately, then, “[t]he

nature of the business for which a class of workers perform their activities must inform” the

assessment of whether that class of workers is engaged in interstate commerce. Waithaka v.

Amazon.com, Inc., 966 F.3d 10, 22 (1st Cir. 2020); Rittmann v. Amazon.com, Inc., 971 F.3d 904,

917 (9th Cir. 2020) (adopting 1st Circuit’s reasoning in Waithaka). “In sum, the analysis focuses

on the inherent nature of the work performed and whether the nature of the work primarily

implicates inter- or intrastate commerce.” Capriole, 2021 WL 3282092, at *6.

         Uber drivers’ business does not inherently implicate interstate commerce; the business is

more accurately described as a primarily local, intrastate function. See id. at *8 (“As almost any

user of Uber’s product would attest, Uber trips are often short and local, and they only

infrequently involve either crossing state lines or a trip to a transportation hub, as the evidence

demonstrates.”). The vast majority of Uber drivers’ trips are purely intrastate. Contreras Decl. ¶

4 (stating that 97.5% of all Uber trips between 2015 and 2019 began and ended in the same

state). The data provided by Uber reveal that interstate trips are of largely the same character as

intrastate trips. 20 See id. (noting that interstate trips had an average distance of 13.5 miles and an




20
          Plaintiffs argue that Uber’s policies “actively facilitate[] the booking of long trips,” distinguishing Uber
from Lyft, which imposes a 100-mile limit on all rides. Pls. Opp. at 7 n.8. The article Plaintiffs cite in support of
their argument notes that Uber’s company policy does not impose a maximum distance limit for rides but also states
that “drivers always reserve the right to cancel a ride if[,] for example, they don’t want to drive to another state.”
Harry Campbell, Just How Far Is Your Uber Driver Willing to Take You?, Forbes (Mar. 24, 2015),
https://www.forbes.com/sites/harrycampbell/2015/03/24/just-how-far-is-your-uber-driver-willing-to-take-
you/?sh=149ad9cf597c. The excerpted portion of Uber’s policies (for riders) cited by Plaintiffs states only that
Uber recommends riders call their drivers in advance to notify them if they intend to take a long trip. See Dkt. 20-1,
Ex. D. In any event, “just because Uber is set up to handle the occasional interstate trip does not mean that
‘interstate movement of goods is a central part of the job description of the class of workers to which [Plaintiffs]
belong.’” Aleksanian, 2021 WL 860127, at *8 (quoting Wallace, 970 F.3d at 800, 803).

          Similarly, that a passenger can convince an Uber driver to drive him or her a significant distance does
nothing to distinguish Uber drivers from taxi drivers and does not undermine Uber’s data, which indicate that, as an
empirical matter, the vast majority of Uber trips are short, local trips. Moreover, a long trip does not necessarily
even entail interstate travel. See Campbell, supra (noting that the longest Uber ride the author could find was a 320-
mile trip from Santa Barbara, California to Palo Alto, California).

                                                         17
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 18 of 29




average duration of 30 minutes, as compared to an average of 6.1 miles and 16.6 minutes across

all completed Uber trips); see also Capriole, 2021 WL 3282092, at *8 (determining that the

same statistics provided in this matter “compel the conclusion that Uber’s service is primarily

local and intrastate in nature”). As the court in Rogers neatly summarized:

               [Rideshare] drivers, as a class, are not engaged in interstate commerce.
               Their work predominantly entails intrastate trips, an activity that
               undoubtedly affects interstate commerce but is not interstate commerce
               itself. Although we can safely assume that some drivers (especially those
               who live near state borders) regularly transport passengers across state lines,
               the company is in the general business of giving people rides, not the
               particular business of offering interstate transportation to passengers.
               Interstate trips that occur by happenstance of geography do not alter the
               intrastate transportation function performed by the class of workers.

Rogers, 452 F. Supp. 3d at 916 (citation omitted).

       Accordingly, the Court finds Uber drivers to be largely equivalent to local taxi drivers for

purposes of assessing their engagement in interstate commerce. Moreover, the Court disagrees

with Plaintiffs that the Supreme Court’s decision in United States v. Yellow Cab Co., 332 U.S.

218 (1947), overruled on other grounds by Copperweld Corp. v. Indep. Tube Corp., 467 U.S.

752 (1984), is inapplicable. See Pls. Opp. at 11 n.13. Instead, the Court joins the many others

that have found Yellow Cab to be instructive. See, e.g., Aleksanian, 2021 WL 860127, at *8

(deeming the reasoning of Yellow Cab “just as applicable here” in finding that “‘the relationship

to interstate transit [of the class of workers to which Plaintiffs belong] is only casual and

incidental’” (quoting Yellow Cab, 332 U.S. at 231)).

       In Yellow Cab, in the context of a Sherman Act claim, the Supreme Court held that

“when local taxicabs merely convey interstate train passengers between their homes and the

railroad station in the normal course of their independent local service, that service is not an

integral part of interstate transportation.” Yellow Cab, 332 U.S. at 233. Because taxi drivers

were “required to serve ‘every person’” in the city rather than only railroad passengers, and
                                                 18
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 19 of 29




because taxi drivers did not have any “contractual or other arrangement with the interstate

railroads” and their fares were paid and collected separately from railroad fares, the Court

determined that taxi drivers’ relationship to interstate commerce was “only casual and

incidental.” Id. at 231. As much as Uber (or its drivers) may resist, the reality is that Uber is

nothing more than “a technologically advanced taxicab company, allowing people to ‘hail’ rides

from its drivers from pretty much anywhere to pretty much anywhere.” Aleksanian, 2021 WL

860127, at *7 (cleaned up). The fact that a passenger hails an Uber via an app on his smartphone

rather than by standing on the curb with his arm raised or using an old-fashioned telephone to

call an equally old-fashioned taxi dispatcher does not alter the fundamental nature of the driver’s

job.

       As the Ninth Circuit recently concluded, then, “Uber drivers, as a class, are not engaged

in interstate commerce because their work predominantly entails intrastate trips, even though

some Uber drivers undoubtedly cross state lines in the course of their work and rideshare

companies do contract with airports to allow Uber drivers to pick up arriving passengers.”

Capriole, 2021 WL 3282092, at *8 (cleaned up).

       Plaintiffs’ main arguments in support of the position that Uber drivers are exempt from

the FAA under Section 1 overlap neatly with the arguments animating the opinions of those

courts that comprise the minority view; the Court will, therefore, address these arguments

simultaneously.

       The minority view certainly has an intuitive appeal. In essence, under the minority view,

the fact that rideshare drivers conduct millions of interstate trips per year is more than adequate

evidence that rideshare drivers, as a class, are engaged in interstate commerce, regardless of

whether cross-border trips are the primary feature of their jobs. See Islam, 2021 WL 871417, at



                                                 19
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 20 of 29




*8 (finding that rideshare drivers conduct up to tens of millions of interstate rides each year,

meaning rideshare drivers “perform sufficient numbers of interstate rides, with sufficient

regularity, to make them ‘engaged in’ interstate commerce,” “even if interstate transportation is

not the predominant daily service provided by rideshare drivers”); see also Haider, 2021 WL

1226442, at *3–4 (finding that “the sheer number of interstate trips rideshare drivers make places

them ‘within the flow of interstate commerce’” and distinguishing cases espousing the majority

view by claiming that they reach that conclusion “on an apparent [and allegedly incorrect]

instinct that [rideshare drivers’] trips across state lines must be vanishingly rare” (quoting Circuit

City, 532 U.S. at 118)). Moreover, rideshare drivers frequently transport passengers to and from

interstate travel hubs including airports and train stations, further cementing their place within

the interstate chain of commerce. See Islam, 2021 WL 871417, at *9–10.

        There is a simple, attractive logic behind this approach. Unfortunately, however, in this

instance, the Court is unable to conclude that the simple answer is the correct one. Instead, the

minority view impermissibly reads all nuance out of Section 1’s residual clause and contravenes

binding Supreme Court precedent dictating the proper interpretation of Section 1 and Congress’s

intent in creating a limited exception to the normal reach of the FAA.

        Turning first to the argument concerning the frequency with which Uber drivers conduct

interstate trips, the Court concludes that rideshare drivers’ relationship to interstate transit is no

more than “casual and incidental,” Yellow Cab, 332 U.S. at 231, notwithstanding the fact that

“some workers cross state lines in the course of their duties,” Rogers, 452 F. Supp. 3d at 916; see

also Hinson, 2021 WL 838411, at *6 (“The crux of this issue is not whether a certain proportion

of a person’s work is out-of-state, but rather, whether the entire class of workers to which the

person belongs is a part of the stream of commerce such that it is engaged in interstate



                                                  20
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 21 of 29




commerce.”), and that, in an absolute sense, rideshare drivers collectively make many interstate

trips and trips to transportation hubs.

       The fact that some members of the class cross state lines is, however, neither necessary

nor sufficient to render the class of workers “engaged in” interstate commerce. See Osvatics,

2021 WL 1601114, at *12. The raw number of cross-border trips conducted by Uber drivers is

largely irrelevant to the ultimate inquiry, which asks not whether a class of workers happen to

engage in a threshold number of interstate trips, but whether a central feature of class members’

jobs involves interstate commerce. See Capriole, 2021 WL 3282092, at *9 (finding that cases

adopting the minority view “assign too much weight to the fact that rideshare drivers

occasionally perform interstate trips or trips to transportation hubs” and “do not consider whether

the trips form part of a single, unbroken stream of interstate commerce that renders interstate

travel a ‘central part’ of a rideshare driver’s job description”); Osvatics, 2021 WL 1601114, at

*15 (holding that the “aggregate number or frequency of interstate trips” is not the determinative

factor in the Section 1 analysis and looking instead to “whether th[e] class of workers is

‘engaged in the channels of . . . interstate commerce,’ meaning that interstate transportation is ‘a

central part of the class members’ job description’ on par with seamen and railroad employees”

(quoting Wallace, 970 F.3d at 801–02)). Once the Court concludes that interstate trips are

merely incidental to Uber drivers’ local transportation function, there is no raw number of

interstate trips that can transform them into workers who are engaged in interstate commerce.

See Capriole, 2021 WL 3282092, at *8 (“Uber drivers, even when crossing state lines or

transporting passengers to airports, are ‘merely convey[ing] interstate . . . passengers between

their homes and [their destination] in the normal course of their independent local service.’”

(quoting Yellow Cab, 332 U.S. at 233)).



                                                 21
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 22 of 29




         A simple example helps to demonstrate the point. In the course of a bartender’s average

day, he or she likely spends a good deal of time listening and offering advice in response to

patrons’ problems. See Susan M. Barbieri, Shrinks Who Work for Tips, Chi. Trib. (Dec. 8,

1991), https://www.chicagotribune.com/news/ct-xpm-1991-12-08-9104200545-story.html (“Call

them armchair psychologists, the unsung heroes of a lonely, troubled populace. They are

America’s service workers — the bartenders, hairdressers, waitresses and others whose jobs call

for a willingness to listen when others want to talk about their lives, loves and losses.”).

Notwithstanding the frequency with which a bartender — or a hairdresser, etc. — finds him- or

herself listening to people’s problems and even offering advice, it would not be reasonable to

contend that bartenders are “engaged in” the business of therapy or counseling, as the phrase

“engaged in” has been interpreted by the Supreme Court in the context of Section 1’s residual

clause. This aspect of a bartender’s job is incidental to the core feature of their profession:

making and serving drinks. 21

         In determining that rideshare drivers are engaged in interstate commerce, Islam and

Haider rely on cases that conclude that interstate travel is not itself necessary to a finding that a

particular class of worker is engaged in interstate commerce. 22 See, e.g., Islam, 2021 WL

871417, at *7 n.4 (citing Waithaka, 966 F.3d at 26, for the proposition that “workers need not

themselves cross state lines to be ‘engaged in’ the interstate movement of goods or people if they



21
          The Court finds the hypothetical posed in Islam similarly helpful. See Islam, 2021 WL 871417, at *7
(stating that federal district judges would uniformly agree that they are “engaged in” conducting criminal trials
“notwithstanding that most federal judges’ dockets consist primarily of civil actions and the majority of criminal
prosecutions are resolved by a guilty plea” because “[o]verseeing criminal trials is unquestionably a ‘central part of
a [federal district judge’s] job description’” (quoting Wallace, 970 F.3d at 801)). The frequency — or infrequency
— with which federal district judges preside over criminal trials only affirms the conclusion that the focus must
remain on the core features of the class of worker, not a numerical tally of certain tasks.
22
          As discussed below, the minority view primarily relies on these cases to determine that rideshare drivers’
airport trips place them in the flow of interstate commerce.

                                                          22
         Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 23 of 29




‘transport[] goods or people within the flow of interstate commerce’”). But those cases, in this

Court’s opinion, directly call into question the minority view’s reliance on the raw number of

trips rideshare drivers purportedly take across state borders to support the conclusion that

rideshare drivers are engaged in interstate commerce. The fundamental teaching from that

precedent is that the nature of the business involved and whether a worker can be classified as

part of the stream of interstate commerce are the lynchpins of the analysis, not the frequency vel

non with which a type of worker traverses state boundaries. See, e.g., Rittman, 971 F.3d at 911–

15. Accordingly, those cases support the proposition that flows naturally from the conclusion

that rideshare drivers are most closely analogous to taxi drivers and are not engaged in the flow

of interstate commerce; that is, the raw number of interstate trips does not change the

fundamentally local nature of rideshare drivers’ business.

        Further, the significant disparity in the raw number of interstate trips for an Uber driver in

Miami as compared to a driver in New York City underscores that relying on that metric is a

flawed method for determining whether rideshare drivers, as a nationwide class, are engaged in

interstate commerce. If anything, this variance suggests that rideshare drivers as a whole are not

engaged in interstate commerce: that Uber drivers in remote areas or those far from any state

borders hardly ever cross state lines whereas those living in border areas do so regularly supports

a finding that interstate travel is no more than incidental to an Uber driver’s employment, not a

core feature. Analogies to the railroad industry and the significant number of railroad employees

who never cross state lines do not undercut this conclusion. See Haider, 2021 WL 1226442, at

*3 (stating that although “[m]any railroad employees work intrastate routes” the exemption

covers all railroad employees, “not only those who personally cross state lines”). Railroads are

interstate at their core, regardless of the fact that some rail lines are entirely intrastate. See, e.g.,



                                                   23
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 24 of 29




CSX Transp., Inc. v. Healey, 861 F.3d 276, 278 (1st Cir. 2017) (referring to the railroad industry

as a “quintessentially interstate business”); Baker v. United Transp. Union, AFL-CIO, 455 F.2d

149, 153–54 (3d Cir. 1971) (stating that the railroads “remain the backbone of much of our

interstate transportation system” and describing the railroads as a “vital link in our nation’s

commerce”). The same cannot be said for rideshare drivers, whose local character does not

become interstate by virtue of the fact that some passengers’ trips, while still primarily local,

happen to traverse state lines. See Capriole, 2021 WL 3282092, at *8 (contrasting Uber drivers

with seamen and railroad workers, for whom “the interstate movement of goods and passengers

over long distances and across national or state lines is an indelible and ‘central part of the job

description.’” (quoting Wallace, 970 F.3d at 803)).

       The second pillar of support for the minority view is the frequency with which rideshare

drivers conduct trips to and from hubs of interstate travel, such as airports and train stations. See

Haider, 2021 WL 1226442, at *4 (finding that “Lyft drivers’ trips to air, train, and bus terminals

are hardly incidental,” and that “[b]oth the quantity and nature of Lyft’s connections to hubs of

interstate travel lead the Court to conclude that its drivers engage in interstate commerce even

when they do not personally cross state lines”); Islam, 2021 WL 871417, at *9 (stating that its

decision that rideshare drivers are engaged in interstate commerce “is bolstered, if not

independently justified, by the fact that the nationwide class of rideshare drivers frequently

transports passengers to airports, train stations, and other hubs of interstate travel”). While there

is some surface appeal to that notion, the Supreme Court rejected it in Yellow Cab. Although

transporting passengers to and from hubs of interstate travel is part of a taxi company’s business,

“such transportation is too unrelated to interstate commerce to constitute a part thereof.” Yellow

Cab, 332 U.S. at 230. “Simply stated, the mere transport of passengers to and from hubs of



                                                 24
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 25 of 29




interstate travel, however frequently that may occur, is not enough; instead, to be a class of

workers that qualifies for the section 1 exemption, there must be an established link between

such intrastate rideshare trips and the channels of commerce that are designed to facilitate

passengers’ interstate journeys.” Osvatics, 2021 WL 1601114, at *15 (citing Yellow Cab, 332

U.S. at 230–33; Rogers, 452 F. Supp. 3d at 917); see also Hinson, 2021 WL 838411, at *6 (“A

taxicab does not transform into an integral part of interstate commerce if, within the scope of its

normal course of independent local service, the passenger happens to be beginning or completing

an interstate trip.” (quoting Exec. Town & Country Servs., Inc. v. City of Atlanta, 789 F.2d 1523,

1526 (11th Cir. 1986))).

       Both Islam and Haider rely heavily on Waithaka and Rittman, in which the First and

Ninth Circuits, respectively, held that Amazon “AmFlex” delivery drivers who “locally deliver

Amazon packages on the final legs of their interstate journeys” are workers engaged in interstate

commerce and thus exempt from the FAA. Islam, 2021 WL 871417, at *9; see also Haider,

2021 WL 1226442, at *4. The Court disagrees that Waithaka and Rittman support the

conclusion that rideshare drivers’ trips to hubs of interstate commerce render them part of the

channels of interstate commerce. The crucial feature animating the decisions in Waithaka and

Rittman was the role that last-mile drivers play in the unbroken chain of interstate commerce, all

directed by Amazon, whose business is indisputably interstate in nature. See, e.g., In re Grice,

974 F.3d at 957 n.5 (distinguishing AmFlex workers from Uber drivers and stating that the

Rittman holding was “rooted both in the interstate nature of Amazon’s business and in the fact

that AmFlex workers complete the delivery of goods that Amazon ships across state lines and for

which Amazon hires them to complete the delivery” (cleaned up)). Plaintiffs’ reading of

Waithaka and Rittman, which contends that “‘engaged in interstate commerce’ only requires that



                                                 25
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 26 of 29




rideshare drivers transport passengers on the first or last leg of interstate journeys,” is thus

plainly incorrect. Pls. Resp. to Def. April 16, 2021 Letter at 2.

       Here, Uber drivers’ role in transporting passengers to airports and other hubs of interstate

commerce is entirely distinguishable from the role played by Amazon’s AmFlex drivers.

AmFlex drivers continue the last leg of an unbroken, interstate journey overseen by Amazon;

Uber drivers are but one, segmented part of passengers’ overall journeys. See Capriole, 2021

WL 3282092, at *10 (“[E]ven when transporting passengers to and from transportation hubs as

part of a larger foreign or interstate trip, Uber drivers are unaffiliated, independent participants in

the passenger’s overall trip, rather than an integral part of a single, unbroken stream of interstate

commerce like AmFlex workers.”); Hinson, 2021 WL 838411, at *6 (“Lyft drivers are more like

taxi drivers than last-mile delivery drivers of Amazon products, and taxi drivers have been found

to have an only casual and incidental relationship to interstate transit.” (cleaned up)). Uber

drivers do not engage in conduct that is part of a continuous chain of cross-border transportation

controlled or even coordinated by Uber; Uber drivers’ role is to provide local rides as part of an

independent transaction that, at times, incidentally is part of a larger interstate journey.

       Plaintiffs have not put forth any evidence that challenges the Court’s conclusion on this

issue. Plaintiffs contend that Uber “partners with airlines and airports to facilitate airport

pickups.” Pls. Opp. at 8. But the fact that airports allow passengers to hail an Uber from “within

airport boundaries” does not transform Uber drivers from local transportation providers to part of

the continuous flow of interstate commerce. See Uber Technologies, Inc. Form S-1 at 39, Dkt.

20-1, Ex. C. Similarly unavailing is evidence Plaintiffs have submitted regarding Uber’s

partnerships with airlines; the fact that airlines may take steps to facilitate their passengers

utilizing Uber’s service does not make Uber drivers akin to AmFlex drivers. See Dkt. 20-1, Ex.



                                                  26
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 27 of 29




E (article from March 2017 stating that Uber partnered with Jet Airways in India to allow

passengers to book an Uber using the airline’s app); id. at Ex. F (article from August 2014

stating that United Airlines’ passengers can access information about Uber via the United app

but that passengers will be redirected to the Uber app to reserve a ride).

       The Court agrees with Uber that these arrangements, to the extent they are at all relevant

to the case at hand, evidence at most “mutually beneficial marketing arrangement[s]” and further

cement the conclusion that Uber drivers cannot be considered part of “an unbroken chain of

interstate travel.” Def. Reply at 5 n.4. In fact, evaluating some of this same evidence, the Ninth

Circuit recently stated that “nothing about the submitted materials indicates the type of

commercial relationship described in Yellow Cab that would implicate interstate commerce.”

Capriole, 2021 WL 3282092, at *9.

       Nor is it surprising that Uber has marketing partnerships with airlines and airports. If a

meaningful percentage of its local fares involve transportation to and from airports, it makes

sound business sense to embed advertisements and marketing promotions within airlines’ and

airports’ materials. That does not transmute the portion of a passenger’s trip with Uber into a

link in an unbroken chain of interstate commerce. See Osvatics, 2021 WL 1601114, at *14

(concluding that “the fact that Lyft drivers occasionally and incidentally transport passengers to

and from airports and railroad stations does not mean that such drivers are engaged in interstate

commerce for purposes of section 1 of the FAA,” which is “especially so . . . [absent] evidence

that Lyft has a ‘contractual or other arrangement’ with airlines or railways for Lyft drivers to

transport passengers who have taken trips with those companies” (quoting Yellow Cab, 332 U.S.

at 231)). Plaintiffs’ arguments to the contrary notwithstanding, see Pls. Opp. at 11 n.13, there

remains a meaningful difference between Uber and an airport shuttle company, whose central



                                                 27
        Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 28 of 29




(and sole) feature is providing either the first or last step in the flow of interstate transportation of

passengers, see Abel v. S. Shuttle Servs., Inc., 631 F.3d 1210, 1216–17 (11th Cir. 2011).

“[W]ithout any affiliation with the airlines or other contractual arrangement, Plaintiffs have not

demonstrated the practical, economic continuity required to establish that [Uber drivers] are

engaged in interstate commerce.” Capriole, 2021 WL 3282092, at *9 (cleaned up).

        In short, by transporting passengers to hubs of interstate commerce, rideshare drivers play

a distinct, segmented role, which is itself local in nature. That a certain portion — maybe even a

meaningful portion — of their trips involve pick-ups or drop-offs at interstate travel hubs does

not transform the fundamental nature of rideshare drivers’ job into one in which a central feature

of the job is interstate commerce. In other words, the fact that a meaningful portion of local trips

involves transportation to an airport or train station does not alter the fundamentally local nature

of those trips such that Uber drivers are part of the flow of interstate goods and persons.

        Having considered carefully the arguments supporting both the majority and minority

positions, the Court concludes that Uber drivers are not a class of workers engaged in interstate

commerce within the meaning of Section 1’s residual clause.

                                           CONCLUSION

        For the foregoing reasons, Defendant’s motion to compel arbitration and to strike

Plaintiffs’ class claims is GRANTED. This action is STAYED pending the conclusion of




                                                   28
          Case 1:20-cv-09224-VEC Document 34 Filed 08/20/21 Page 29 of 29




individual arbitration. 23 The Clerk of Court is respectfully requested to terminate the open

motion at Dkt. 13.



SO ORDERED.
                                                                       ________________________
                                                                       _____________________  _ ___
Date: August 20, 2021                                                     VALERIE CAPRONI
                                                                                     CAPRON ON NI
      New York, New York                                                United States District Judge




23
          Plaintiffs’ request that the Court dismiss the case rather than stay it pending arbitration is denied. See Katz
v. Cellco P’ship, 794 F.3d 341, 347 (2d Cir. 2015) (“[W]e conclude that the text, structure, and underlying policy of
the FAA mandate a stay of proceedings when all of the claims in an action have been referred to arbitration and a
stay requested.”). Here, Uber explicitly requested a stay pending arbitration. See Def. Mem. at 1, 21; Def. Reply at
10. In requesting dismissal instead of a stay, Plaintiffs rely entirely on cases that predate the Second Circuit’s
decision in Katz. See Pls. Opp. at 23 n.26. The Court is skeptical that Plaintiffs’ counsel is ignorant of Katz — if
they are, it seriously calls into question their fitness to even attempt to serve as class counsel in federal court —
leading to the conclusion that counsel’s advocacy is disingenuous, at best.

                                                           29
